DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
For completeness of record, the examiner reaffirms the withdrawal of the previous objections to Figures 1 & 2 for failing to be designated by a legend such as --Prior Art-- because applicant’s replacement drawings filed 06/15/2022 have corrected this deficiency.   Therefore, the examiner hereby approves only applicant’s replacement drawings for Figures 1 & 2.

However, upon review, the examiner has deemed unacceptable applicant’s replacement drawing Figure 10  filed 10/19/2022, for the reasons detailed below:
Most importantly, neither applicant’s instant Replacement Fig. 10 nor amended ¶ [0054-55] of their accompanying, amended Specification adequately explain if or how the “a side of the planarization layer away from the base substrate comprises a scattering structure… wherein the scattering structure comprises a plurality of grooves formed in at least a part of [sic] region on the side of the planarization layer away from the base substrate, and a side of the plurality of grooves away from the planarization layer is in direct physical contact with the first electrode layer” of Claim 1 corresponds to any of the features illustrated in Replacement Fig. 10. 
Consequently, Applicant’s Replacement Fig. 10 is hereby denied entry at least until Applicant can resolve this discrepancy.

In view of the above unacceptability of Replacement Fig. 10, the drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims, including if or how the “a side of the planarization layer away from the base substrate comprises a scattering structure” of Claim 1 corresponds to any of the features illustrated in Replacement Fig. 10.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
In view of the above objections to applicant’s Replacement Fig. 10, the examiner hereby withholds entry of Applicant’s amendments to their Specification filed 10/19/2022 until their drawings are appropriately corrected.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1:
In Line 13: Before “region”, insert ---a---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 10, & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2018/0097202 to Forrest et al. (from hereinafter Forrest; prior art of record).
Regarding Claim 1, Forrest teaches a display substrate (e.g. Figs. 3-15 & 20A-D; see Figs. 10A-B & 20A-C reproduced below for convenience), comprising
a base substrate (e.g. “Glass”; see ¶ [0074-79]), a plurality of sub-pixels (e.g. “RGB pixel arrangement”; see ¶ [0010 & 108]) located on one side (e.g. top of “Glass”) of the base substrate (“Glass”), and a planarization layer (e.g. “Grid”, see ¶ [0075-79]; see also layer 515 in Fig. 5A; see also “bottom ITO” in Fig. 12B and ¶ [0081]), wherein at least one of the plurality of sub-pixels (“RGB pixel arrangement”)  comprises a first electrode layer (e.g. lower “ITO”; see again Figs. 10A-B & ¶ [0075-79]) that is configured to scatter incident light irradiated onto the first electrode layer (see ¶ [0075] teaching “the grid layer scatters trapped waveguided modes from the organic emissive layer”), the planarization layer (“Grid”) is located between the base substrate (“Glass”) and the first electrode layer (lower “ITO”), a side (e.g. top of “Grid”) of the planarization layer (“Grid”) away from the base substrate (“Glass”) comprises a scattering structure (see ¶ [0075] teaching “the grid layer scatters trapped waveguided modes from the organic emissive layer”), and a shape of the first electrode layer (lower “ITO”) is substantially the same as a shape of the scattering structure (e.g. both the lower “ITO” and the “Grid” have a same rectangular shape in the cross-sections illustrated in Figs. 10A-B; see also Figs. 20A-C & ¶ [0102-105] showing that “planarization layer” [Au film 2130A/B] and the “first electrode” [Ag film 2125] may both be formed having a same, mutually conforming grid shape),
wherein the plurality of sub-pixels comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel (see again “RGB pixel arrangement” at ¶ [0010 & 108]), and red, green, and blue light respectively reflected by anodes (e.g. reflective Ag anode of Fig. 11B; see ¶ [0080-81]) of the red sub-pixel, the green sub-pixel, and the blue sub-pixel are capable of being scattered in all directions (see ¶ [0079] teaching “the parameters of the grid are optimized for maximum scattering of light from the waveguide”);
wherein the scattering structure (“Grid”) comprises a plurality of grooves (e.g. “corrugation” or “recesses”; see ¶ [0057-67]) formed in at least a part of a region on the side of the planarization layer (e.g. top of “Grid”) away from the base substrate (“Glass”), and a side of the plurality of grooves away from the planarization layer is in direct physical contact with the first electrode layer (e.g. see Fig. 5A showing planarization layer 515 contacting first electrode 520; see also Fig. 12B showing planarization layer “Grid” contacting first electrode “bottom ITO”).
Finally, the claim language wherein “the red, green, and blue light… are capable of being scattered in all directions” merely recites an inherent characteristic of emitted light without tying the feature to any specifically claimed structure (i.e. all emitted light is intrinsically capable of “being scattered in all directions”, whether or not that emitted light actually is scattered).  The “red, green, and blue light” as defined in Forrest is also inherently “capable of being scattered in all directions”; thus, Forrest anticipates this claim limitation regardless of whether Forrest explicitly teaches it or not.  (See MPEP § 2112.01)

    PNG
    media_image1.png
    629
    560
    media_image1.png
    Greyscale

Regarding Claim 3, Forrest teaches the display substrate of claim 1, wherein a thickness of the first electrode layer (lower “ITO”) is substantially uniform throughout the entirety of the first electrode layer in a direction perpendicular to the side of the base substrate (as reasonably evidenced supra by Figs. 10 & 20 of Forrest).

Regarding Claim 4, Forrest teaches the display substrate of claim 1, wherein the scattering structure (“Grid”) comprises a plurality of grooves (e.g. “recesses”; see ¶ [0067]) formed in at least a part of region on the side of the planarization layer (e.g. on top of “Grid”) away from the base substrate (“Glass”).

Regarding Claim 5, Forrest teaches the display substrate of claim 1, wherein the grooves (e.g. “recesses” in “Grid”; see ¶ [0067]) comprise a plurality of mutually staggered grooves arranged along a first direction and along a second direction (as illustrated in at least Fig. 10B & Figs. 14A-C [shown below]), the grooves are arranged along the first direction at equal intervals, the grooves are arranged along the second direction at equal intervals, and the first direction and the second direction are different directions parallel to the base substrate (“Glass”).

    PNG
    media_image2.png
    200
    532
    media_image2.png
    Greyscale

Regarding Claim 6, Forrest teaches the display substrate of claim 1, wherein a distance between two adjacent grooves is not less than a wavelength of red light (although Forrest may not explicitly teach the claimed “distance”, one of ordinary skill in the art would nevertheless recognize that this “distance” is merely an obvious, result-effective variable in view of Forrest teaching in ¶ [0070] that the “data also shows that the grating period can be used to optimize different emission wavelengths”; see MPEP § 2144.05).

Regarding Claim 7, Forrest teaches the display substrate of claim 5, wherein the first direction and the second direction are perpendicular to each other (as reasonably illustrated by the grids shown in Figs. 10B & 14A-C).

Regarding Claim 8, Forrest teaches the display substrate of claim 1, wherein a cross-sectional shape of each groove in a direction perpendicular to the display substrate is a circular arc, a parabola, a triangle, or a rectangle (as reasonably illustrated by the grids shown in Figs. 10B & 14A-C).

Regarding Claim 10, Forrest teaches the display substrate of claim 1, wherein the display substrate further comprises an electroluminescent layer (e.g. “organic”; see ¶ [0075-79]) located on the first electrode layer (lower “ITO”) and a second electrode layer (e.g. upper “ITO”; see ¶ [0075-79]) located on the electroluminescent layer (“organic”), and a thickness of the electroluminescent layer is substantially uniform throughout the entirety of the electroluminescent layer in a direction perpendicular to the side of the base substrate (as reasonably evidenced supra by Figs. 10 & 20 of Forrest).

Regarding Claim 12, Forrest teaches a display device, comprising the display substrate of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, & 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2016/0327695 to Masuyama et al. (from hereinafter Masuyama; prior art of record) in view of U.S. Pre-Grant Pub. 2007/0200492 to Cok et al. (from hereinafter Cok; prior art of record).
Regarding Claim 1, Masuyama teaches a display substrate (e.g. Figs. 1-9; see Fig. 8(a) shown below for convenience), comprising
a base substrate (e.g. 2; see ¶ [0036-39]), a plurality of pixels (e.g. “organic EL element” 200; see ¶ [0121-134]) located on one side (e.g. top of 2) of the base substrate (2), and a planarization layer (e.g. “projection-depression structure layer” 3; see ¶ [0036-59 & 126-132]), wherein at least one of the plurality of pixels (200)  comprises a first electrode layer (e.g. 10; see ¶ [0122-125]) that is configured to scatter incident light irradiated onto the first electrode layer (10; see ¶ [0126] describing the scattering and diffraction properties related to the “projection-depression structure”), the planarization layer (3) is located between the base substrate (2) and the first electrode layer (10), a side (e.g. top of 3) of the planarization layer (3) away from the base substrate (2) comprises a scattering structure (e.g. top of 3 having the “projection-depression structure”; see ¶ [0126] describing related scattering and diffraction properties), and a shape of the first electrode layer (10) is substantially the same as a shape of the scattering structure (e.g. top of 3),
wherein the scattering structure (3) comprises a plurality of grooves (e.g. “projection-depression structure layer” 3; see again ¶ [0036-59 & 126-132]) formed in at least a part of a region on the side of the planarization layer (e.g. top of 3) away from the base substrate (2), and a side of the plurality of grooves (e.g. top of 3) away from the planarization layer (2) is in direct physical contact with the first electrode layer (10).

    PNG
    media_image3.png
    695
    891
    media_image3.png
    Greyscale


Masuyama may not explicitly teach that the plurality of pixels (200) include a plurality of sub-pixels as claimed,
wherein the plurality of sub-pixels (Masuyama 200; Cok 50R/G/B) comprises a red sub-pixel (Cok 50R), a green sub-pixel (Cok 50G), and a blue sub-pixel (Cok 50B), and red, green, and blue light respectively reflected by anodes (Masuyama 10; Cok 12) of the red sub-pixel, the green sub-pixel, and the blue sub-pixel are capable of being scattered in all directions.
Nevertheless, Cok does teach a similar organic light emitting device (e.g. Figs. 1-7; see Fig. 3 shown below for convenience) comprising a plurality of sub-pixels (e.g. 50R/G/B; see ¶ [0042, 49, & 55-56]),
wherein the plurality of sub-pixels (Cok 50R/G/B) comprises a red sub-pixel (Cok 50R), a green sub-pixel (Cok 50G), and a blue sub-pixel (Cok 50B), and red, green, and blue light respectively reflected by anodes (Cok 12) of the red sub-pixel, the green sub-pixel, and the blue sub-pixel are capable of being scattered relatively uniformly in all directions

    PNG
    media_image4.png
    412
    895
    media_image4.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement the plurality of sub-pixels (50R/G/B) of Cok in the display device of Masuyama, because Cok demonstrates that this sub-pixel configuration predictably and beneficially facilitates multicolor light emission in an OLED display (see Cok ¶ [0042, 49, & 55-56]). 
Furthermore, the claimed sub-pixel configuration merely involves an obvious substitution, because Cok demonstrates that this configuration is an art-recognized equivalent for the same purpose of enhancing light output of an OLED display device (see MPEP § 2144.06).
Finally, the claim language wherein “the red, green, and blue light… are capable of being scattered in all directions” merely recites an inherent characteristic of emitted light without tying the feature to any specifically claimed structure (i.e. all emitted light is intrinsically capable of “being scattered in all directions”, whether or not that emitted light actually is scattered).  The “red, green, and blue light” as defined in Forrest is also inherently “capable of being scattered in all directions”; thus, Forrest anticipates this claim limitation regardless of whether Forrest explicitly teaches it or not.  (See MPEP § 2112.01)

Regarding Claim 3, Masuyama teaches the display substrate of claim 1, wherein a thickness of the first electrode layer (10) is substantially uniform throughout the entirety of the first electrode layer in a direction perpendicular to the side of the base substrate (as reasonably evidenced supra by Fig. 10 Masuyama).

Regarding Claim 6, Masuyama teaches the display substrate of claim 1, wherein a distance between two adjacent grooves is not less than a wavelength of red light.

Regarding Claim 8, Masuyama teaches the display substrate of claim 1, wherein a cross-sectional shape of each groove in a direction perpendicular to the display substrate is a circular arc, a parabola (as reasonably illustrated in Fig. 8(b) above; see also ¶ [0127] teaching that groove shape is an obvious substitution), a triangle, or a rectangle.

Regarding Claim 10, Masuyama teaches the display substrate of claim 1, wherein the display substrate further comprises an electroluminescent layer (e.g. 11; see ¶ [0122-125]) located on the first electrode layer (10) and a second electrode layer (e.g. 12; see ¶ [0122-125]) located on the electroluminescent layer (11), and a thickness of the electroluminescent layer is substantially uniform throughout the entirety of the electroluminescent layer in a direction perpendicular to the side of the base substrate (as reasonably evidenced supra by Fig. 10 of Masuyama).

Regarding Claim 11, Masuyama and Cok teach the display substrate of claim 1, wherein the display substrate further comprises an encapsulation layer (Cok 18; see ¶ [0042, 44, & 48-50]) and a color filter (Cok 40; see ¶ [0036-55]) located on the encapsulation layer (Cok 18).

Regarding Claim 12, Masuyama and Cok teach a display device, comprising the display substrate of claim 1.


Response to Arguments
Applicant’s arguments filed 10/19/2022 with respect to Claim 1 have been considered but are moot in view of the new grounds of rejection necessitated by the instant claim amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892